Citation Nr: 9911758	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-13 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.  

2.  Entitlement to service connection for residuals of a 
right shoulder injury. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Jackson, Mississippi, Regional Office (hereinafter RO).  


FINDING OF FACT

There is no competent evidence of record showing an etiologic 
relationship between a current back disability or right 
shoulder disability and an event, pathology or symptomatology 
incurred in service.  


CONCLUSION OF LAW

A well-grounded claim for service connection for a chronic 
back disability or residuals of a right shoulder injury has 
not been presented.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R.§ 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or are beyond the competence of the person making 
the assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has stated that medical evidence showing a nexus 
between present disability and in-service pathology is 
required to form a well-grounded claim for service 
connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).  
While it has been claimed by the veteran that there is a 
nexus between a present disability associated with back and 
right shoulder disabilities and injuries sustained following 
an in-service explosion during combat, there is no competent 
objective evidence showing a nexus between any such 
disability and service.  The veteran is not competent to 
establish the required medical nexus.  As such, the claims 
for service connection for service connection for a chronic 
back disability and residuals of a right shoulder disability 
are not well grounded and must therefore be denied.

Summarizing the relevant evidence of record, the service 
medical records do not show any treatment for a back 
disability or right shoulder disability, and the Report of 
Medical History completed upon separation from service does 
not contain any references to back or shoulder disabilities.  
In addition, while the post-service clinical evidence 
includes a reference in May 1998 to right shoulder and low 
back pain, the post-service clinical evidence contains no 
objective evidence of a chronic back or right shoulder 
disability that was etiologically related by a medical 
professional to an event, pathology or symptomatology 
incurred in service.  

In reviewing the evidence of record summarized above, the 
Board has also considered the written argument and sworn 
testimony submitted by and on behalf of the veteran at the 
November 1998 hearing.  More specifically, the Board has 
considered the testimony presented by the veteran that he 
sustained back and right shoulder disabilities following an 
explosion during combat duty in Vietnam.  In this regard, it 
is noted that documents from the United States Army indicate 
that the veteran was awarded the Purple Heart for wounds 
sustained in combat in August 1968.  However, the service 
medical records do not reflect treatment for a back or right 
shoulder disability in August 1968, or at any other time 
during service, and, as indicated above, there is no 
objective evidence linking a current back or right shoulder 
disability to service.  Thus, while the Board has considered 
the principles with regard to establishing service connection 
for disabilities incurred in combat codified at 38 U.S.C.A. 
§ 1154(b), the lack of any competent medical evidence linking 
a current right shoulder or back disability to service 
precludes a grant of service connection for either 
disability.  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999).  It is noted that § 1154(b) does not provide 
a substitute for medical nexus evidence.  Id.

In short, the Board has carefully considered the veteran's 
contentions that he has a current back and right shoulder 
disability that is the result of an in-service explosion.  
However, absent any independent supporting clinical evidence 
from a physician or other medical professional, statements by 
laypersons expressing the opinion that disabilities are 
service connected are not probative.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  As shown in the summary of the 
evidence in the preceding paragraphs, there is no independent 
clinical evidence of record supporting the veteran's 
assertions with regard to a nexus between current disability 
associated with back or right shoulder disabilities and 
service.  Accordingly, the Board must find the claims for 
entitlement to service connection for a chronic back disorder 
and residuals of a right shoulder injury to be not well-
grounded.  Caluza, 7 Vet. App. at 498, 506 (1995); Edenfield, 
8 Vet. App. at 384, 388.

The Board, in finding the claims for service connection at 
issue to be not well grounded, has considered the obligation 
of the RO under 38 U.S.C.A. § 5103(a) and the holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) to advise 
the veteran of the evidence needed to complete his 
application when he has failed to present a well-grounded 
claim.  The Board concludes that this obligation to the 
veteran was fulfilled by the RO to the extent that it 
notified the veteran in the December 1998 supplemental 
statement of the case of the evidence necessary to form a 
well-grounded claim for service connection.  Moreover, there 
is no indication that there are medical reports that are 
available which would show the required nexus between a 
current disability associated with the disorders for which 
service connection is claimed and an event, symptomatology or 
pathology incurred during service.  In this regard, efforts 
were undertaken at the November 1998 hearing to determine 
whether there might be any evidence which would assist the 
veteran in the development of his claim, but it was not 
specifically indicated by the veteran or his representative 
that there were any clinical records which would show the 
required nexus between a current back or right shoulder 
disability and service.    

The Board also notes that the RO denied the claims for 
service connection for the disabilities at issue for 
essentially the same reasons as set forth above, and the 
veteran was informed of the evidence needed to support a 
well-grounded claim for service connection.  Thus, to the 
extent that the RO may not have specifically found the claims 
for service connection for the disabilities at issue to be 
not well-grounded, there is no prejudice to the veteran 
resulting from the Board's determination that his claims for 
service connection for these disabilities are not well-
grounded as he has been informed as to the evidence needed to 
support these claims.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 


ORDER

The claims for entitlement to service connection for a 
chronic back disability and residuals of a right shoulder 
injury are not well-grounded and are therefore denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

